 


109 HR 2800 IH: To designate the State Route 1 Bridge in the State of Delaware as the 
U.S. House of Representatives
2005-06-08
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS
1st Session
H. R. 2800 
IN THE HOUSE OF REPRESENTATIVES 
 
June 8, 2005 
Mr. Castle introduced the following bill; which was referred to the Committee on Transportation and Infrastructure
 
A BILL 
To designate the State Route 1 Bridge in the State of Delaware as the Senator William V. Roth, Jr. Bridge. 
 
 
1.Designation of Senator William V. Roth, Jr. Bridge
The State Route 1 Bridge over the Chesapeake and Delaware Canal in the State of Delaware is designated as the Senator William V. Roth, Jr. Bridge.
2.References
Any reference in a law (including regulations), map, document, paper, or other record of the United States to the bridge described in section 1 shall be considered to be a reference to the Senator William V. Roth, Jr. Bridge. 
 
